        Case 1:20-cv-10780-NRB Document 41 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X

PAUL GOROFF,

                                 Plaintiff,
                                                                O R D E R
                 - against -
                                                         20 Civ. 10780 (NRB)
THIEMAN TAILGATES, INC.; MONSTER
REMOTES LLC; FRANK’S TRUCK CENTER,
INC.; and WIEGERS INC.,

                                 Defendants.

----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


       WHEREAS on December 21, 2020, this case was removed from

the Supreme Court of New York, Bronx County, to this Court;

       WHEREAS    on   March     30,   2021,    defendant       Thieman   Tailgates,

Inc.   submitted       a   letter      requesting    a    pre-motion      conference

regarding its intent to file a motion to change the venue of

this   action     from     the   Southern      District    of    New   York   to   the

Northern District of Ohio or, alternatively, to the District of

New Jersey;

       WHEREAS in reviewing that application, the Court determined

that the Southern District of New York was a wholly improper

venue for this action; and

       WHEREAS    on April 8, 2021, a teleconference was held at

which the Court determined that the case should be transferred
         Case 1:20-cv-10780-NRB Document 41 Filed 04/09/21 Page 2 of 2



to the United States District Court for District of New Jersey,

Newark Division; it is hereby

     ORDERED that, pursuant to 28 U.S.C. § 1404, this case is

transferred to the United States District Court for the District

of New Jersey, Newark Division; and it is further

     ORDERED that the Clerk of Court shall transfer the case

file to the United States District Court for the District of New

Jersey, Newark Division and shall close the case on the docket

of this Court.



Dated:       New York, New York
             April 9, 2021




                                           NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




                                      2
